Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-21 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the Claims filed on 05/15/2018.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/15/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
Claims 1-18 fall within the statutory category of a process.  Claim 21 falls within the statutory category of an apparatus or system.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 19 is directed to a computer program comprising computer readable instructions configured to cause a computer to carry out the method of Claim 1. The claim recites a computer program without any structural elements. Since a computer program is merely a set of instructions capable of being executed by a computer, the computer program itself is not a process or physical structural elements of the apparatus and the examiner therefore will treat a claim for a computer program, without the non-transitory computer-readable medium needed to realize the computer program’s functionality, as non-statutory functional descriptive material.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim recites “computer readable medium”. Applying the broadest reasonable interpretation, this phrase can include both non-transient physical storage such as hardware and signals. Signals are not patent eligible subject matter. The specification ([0020]) discloses the computer readable medium includes tangible storage devices but does not limit or specify that non-tangible storage is not included. Examiner notes that Applicant can overcome this particular rejection by changing the phrase "computer readable medium" in Claim 20 to read "non-transitory computer readable medium".

Step 2A, Prong One
As per Claims 1 and 19-21, the limitation of processing the variation data and the patient data to generate said anatomical data, wherein said anatomical data comprises data indicating the musculoskeletal joint of interest of the patient at a predetermined time different to the current time, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a memory” and “a processor”, nothing in the claim element precludes the step from practically being performed in the mind.  The step of generating anatomical data associated with a musculoskeletal joint includes a person using observation, evaluation, judgement and opinion in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A, Prong Two
The judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional element – a computer comprising a memory and a processor.  The computer in these steps is recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional element of a computer comprising a memory and a processor to perform the method of the invention amounts to no more than mere instructions to apply the exception using a generic computing component.  The system including the e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by 
Dependent Claims 2-18 add further limitations which are also directed to an abstract idea.  For example, Claims 2-7, 9-11, 13-14 and 18 include limitations which further specify or limit the elements of the independent claims, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claim 1.  Claim 8 recites processing the image data to generate parameterization which also falls into the abstract grouping of a mental process because it can be done by a person in the human mind using observation, evaluation, judgement and opinion.  Claim 12 recites determining a relationship between the patient data and an average shape and varying the shape represented by the patient data based upon the determined relationship which also falls into the abstract grouping of a mental process because it can be done by a person in the human mind using observation, evaluation, judgement and opinion. Claim 16 recites generating said variation data which also falls into the abstract grouping of a mental process because it can be done by a person in the human mind using observation, evaluation, judgement and opinion. Claim 17 recites determining an average change with time of a plurality of musculoskeletal joints of interest which also falls into the abstract grouping of a mental process because it can be done by a person in the human mind using observation, evaluation, judgement and opinion.  These elements are directed to a mental process similar to the independent claims.  Claim 8 also includes an additional element 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the musculoskeletal region of interest" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the musculoskeletal region of interest” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 13-14, 16-17 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al. (US 2006/0216681 A1), hereinafter referred to as Walker.
As per Claims 1, 19, 20 and 21, Walker discloses a computer apparatus for generating anatomical data associated with a musculoskeletal joint comprising: 
[0021], [0060]);  
a processor arranged to read and execute instructions stored in said memory ([0021], [0060]); 
computer readable medium carrying a computer program comprising computer readable instructions configured to cause a computer to carry out a computer-implemented method for generating anatomical data associated with a musculoskeletal joint ([0021], [0060]), the method comprising:  
5receiving as input variation data representing change with time of a musculoskeletal joint of interest caused by a condition ([0015] receiving data as operator input, [0027-0029] statistical template produced by analysis of plurality of radiographs of knee joint, where images are obtained and manipulated for analysis, the analysis is of variation of parameters among members of a population of subjects, [0030] the model determines the change of position data for a knee/joint due to an intervening circumstance such as progression of a disease); 
receiving as input patient data representing the musculoskeletal joint of interest of a patient at a current time ([0011-0012],[0015] receiving operator input at successive points in time, the positions of loci in a patient); and
processing the variation data and the patient data to generate said anatomical data, 10wherein said anatomical data comprises data indicating the musculoskeletal joint of interest of the patient at a predetermined time different to the current time ([0014] predicting a clinical outcome based on the characterization of the knee change in terms of the entered parameters using the template).
Claim 4, Walker discloses the method of Claim 1.  Walker also discloses the variation data comprises an indication of variation with time of a shape of the musculoskeletal joint of interest caused by 20the condition ([0029-0030] model represents the average relative position of a set of positions on the knee/joint and the way these positions vary, i.e. variation in shape, in the population of subjects with the passage of time).
As per Claim 5, Walker discloses the method of Claim 4.  Walker also discloses the variation data is associated with a training set of data associated with individuals other than the patient (Fig. 3 using training set of knee images to create a model, [0029-0030] the model is generated based on analysis of variation of parameters among members of a population of subjects).
As per Claim 13, Walker discloses the method of Claim 1.  Walker also discloses the musculoskeletal region of interest is a joint of the body consisting of a knee joint (Abstract/[0009] characterizing a knee joint).
As per Claim 14, Walker discloses the method of Claim 1.  Walker also discloses the anatomical data comprises a representation of the musculoskeletal region of interest with reduced effects of the condition ([0052] shape of joint is used to measure disease progression, [0059] change in shape of joint based on calculating statistic corresponding to how much overall shape of knee has changed over time, where change over time between a baseline and current/follow-up is the representation of reduced effect of the condition on the joint).
As per Claim 16, Walker discloses the method of Claim 1.  Walker also discloses generating said 30variation data ([0027-0029] statistical template produced by analysis of plurality of radiographs of knee joint, where images are obtained and manipulated for analysis, the analysis is of variation of parameters among members of a population of subjects).
As per Claim 17, Walker discloses the method of Claim 16.  Walker also discloses generating said variation data comprises: determining an average change with time of a plurality of musculoskeletal joints of interest ([0030] model represents change of an average shape of knee/joint with the passage of time, [0036] model is an average shape for the data of the joint, [0041] model shows how the shape of the joint changes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 6-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 2006/0216681 A1), in view of Anderson et al. (US 2011/0112808 A1), hereinafter referred to as Anderson.
As per Claim 2, Walker discloses the method of Claim 1.  Walker may not explicitly disclose the following which is taught by Anderson: the condition is osteoarthritis ([0112] patient suffering from osteoarthritis in the knee).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of joint data for treating osteoarthritis from Anderson with the concept of analyzing the joint to indicate future data of a joint of interest from Walker in order to plan and carry out patient health management by enabling projections to assess options and to aid in decision making regarding therapies and treatment (Anderson [0002]).
As per Claim 3, Walker discloses the method of Claim 1.  Walker may not explicitly disclose the following which is taught by Anderson: the anatomical data comprises data suitable for generation of a prosthesis for the musculoskeletal joint of interest of the patient ([0149] predictive modeling of changes in the knee joint are used for a proposed knee prosthesis).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of joint data being suitable for generating a prosthesis from Anderson with the concept of analyzing the joint to indicate future data of a joint of interest from Walker in order to plan and carry out patient health management by enabling projections to assess options and to aid in decision making regarding therapies and treatment (Anderson [0002]). 
Claim 6, Walker discloses the method of Claim 1.  Anderson also discloses the patient data representing the musculoskeletal joint of interest comprises a representation of a shape of the musculoskeletal joint of interest of the patient ([0052] parameter values based on measurements of the subject patient include shape measurements of the joint).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of data representing the shape of a joint from Anderson with the concept of analyzing the joint to indicate future data of a joint of interest from Walker in order to plan and carry out patient health management by enabling projections to assess options and to aid in decision making regarding therapies and treatment (Anderson [0002]). 
As per Claim 7, Walker and Anderson discloses the method of Claim 6.  Anderson also discloses the representation of the shape of the 30musculoskeletal joint of interest of the patient is based upon a parameterisation of the musculoskeletal joint of interest ([0052] parameter values based on measurements of the subject patient include shape measurements of the joint). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of representing a shape of a joint based on parameterization from Anderson with the concept of analyzing the joint to indicate future data of a joint of interest from Walker in order to plan and carry out patient health management by enabling projections to assess options and to aid in decision making regarding therapies and treatment (Anderson [0002]).
As per Claim 8, Walker and Anderson discloses the method of Claim 7.  Walker also discloses generating the patient data by: 
[0008-0010] model parameterization by fitting an image of the skeletal structure of the knee with loci associated with the features).
However, Walker may not explicitly disclose receiving image data obtained from the patient, which is taught by Anderson ([0048] obtaining medical imaging scans and from the scanned images, determining raw data on the subject such as geometric details of joints). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of representing a shape of a joint based on parameterization from Anderson with the concept of parameterization of image data from Walker in order to plan and carry out patient health management by enabling projections to assess options and to aid in decision making regarding therapies and treatment (Anderson [0002]).
As per Claim 9, Walker and Anderson discloses the method of Claim 6.  Anderson also discloses the representation of the shape of the musculoskeletal joint of interest comprises a plurality of principal components of the shape of the musculoskeletal joint of interest (see Fig. 4, [0044] a subject’s measured data is used to obtain a model, [0085-0086] host-mesh fitting to determine dimensions and shape of anatomical feature, i.e. knee joint).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of representing a shape of a joint based on components of the joint from Anderson with the concept of parameterization of image data from Walker in order to plan and carry out patient health management by enabling projections 
As per Claim 10, Walker and Anderson discloses the method of Claim 6.  Walker also discloses processing the variation data and the patient data to generate said anatomical data comprises varying the shape represented by the patient data based upon the variation data (Fig. 3 based on input of patient data, compute best set of model parameters to minimize norm of model with respect to fit of loci and continue to adjust until convergence is met, [0037] test each set of input data, i.e. varying shape data, to identify suitable data, [0041] a set of mathematical functions describes how the shape of the joint can change).
As per Claim 11, Walker and Anderson discloses the method of Claim 10.  Walker also discloses said variation data comprises a vector ([0009],[0038] set of parameters as a vector to represent spatial positions of knee joint), and wherein varying the shape represented by the patient data based upon the variation data comprises applying the vector to the parameterization ([0010-0013], [0036], [0041] parameterization of plurality of loci of the knee joint, feeding the vector of model parameters to correspond to motion of joint).
As per Claim 12, Walker and Anderson discloses the method of Claim 11.  Walker also discloses applying the vector to the parameterisation 15comprises: 
determining a relationship between the patient data and an average shape ([0009] set of parameter data that characterizes the knee joint describes it variation from a population mean, i.e. relationship between the joint and average joint, see Claim 1a.); and 
[0041] a set of mathematical functions describes how the shape of the joint changes).
As per Claim 18, Walker discloses the method of Claim 1.  However, Walker may not explicitly disclose the following which is taught by Anderson: said anatomical data comprises data suitable for providing a medical intervention for the musculoskeletal joint of interest of the patient ([0014] providing data representing patient musculoskeletal joint to plan surgical interventions). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of analyzing data to determine data suitable for providing intervention from Anderson with the concept of parameterization of image data from Walker in order to plan and carry out patient health management by enabling projections to assess options and to aid in decision making regarding therapies and treatment (Anderson [0002]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 2006/0216681 A1), in view of Anderson (US 2011/0112808 A1), in view of Otto (US Patent 8,521,492 B2), hereinafter referred to as Otto.
As per Claim 15, Walker and Anderson discloses the method of Claim 3.  However, Walker and Anderson may not explicitly disclose the following which is taught by Otto: manufacturing a prosthesis for the patient based upon the anatomical data (Col. 18, lines 21-53 using models/preoperative planning tools to determine prosthetic components and to construct patient-specific instruments, determining and customizing patient specific devices from the modeling software and patient scan data, devices may be rapid-manufactured).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of rapid manufacture of prosthesis devices from Otto with the concept of using image data to predict treatment of a joint from Walker and Anderson in order to get the best anatomic fit of a prosthesis for a joint (Otto col. 1, lines 36-41).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Martel-Pelletier et al. (US 2006/0002600 A1) discloses an imaging system for determining data of a joint of a patient and comparing to population joint feature data to determine disease progression such as osteoarthritis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369.  The examiner can normally be reached on Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVANGELINE BARR/Primary Examiner, Art Unit 3626